IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-27,861-06


EX PARTE MICHAEL STEPHEN THOMAS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2009-CR-1429-W1 IN THE 144TH DISTRICT COURT
FROM BEXAR COUNTY 


Per curiam.
 
O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of burglary of a
building and was sentenced to imprisonment for four years.
	Applicant filed a writ application with the trial court on or about July 27, 2012. This writ
application and the trial court's findings regarding it were forwarded to this Court and were received
on October 29, 2012. The trial court later forwarded supplemental findings to this Court indicating
that Applicant filed a second writ application on or about December 7, 2012. The trial court correctly
finds that this second writ application should be considered with the first writ application because
there is not yet a final disposition of the first application. See Tex. Code Crim. Proc. art. 11.07 §§
1-4. The supplement provided to this Court, however, does not contain a copy of the second writ
application. The trial court shall therefore order the Bexar County District Clerk to supplement the
writ record to this Court by forwarding a copy of the second writ application that was filed in the trial
court on or about December 7, 2012.
	The supplemental transcript shall be forwarded to this Court within 45 days of the date of this
order. This writ application will be held in abeyance until the writ record is supplemented as ordered. 
Any extensions of time shall be obtained from this Court. 

Filed: March 6, 2013
Do not publish